Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Terminal Disclaimer submitted by Applicant on November 18th, 2021 has been received and approved.

The amendment submitted by Applicant on November 18th, 2021 has been received and entered.

Claims 1-20 are pending.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 15 and claim 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JOO et al. (U.S. Patent Application Publication No. 2011/0188292).
Regarding claim 1 and claim 15 of the present application, JOO et al. discloses in Figure 12 a variable resistance memory device [200] (claimed memory device), comprising:
a memory array [210] (paragraph [0099]) that includes a plurality of memory cells [MC] (Figure 2); and
a read and write (R/W) circuit [230] (claimed write circuit) coupled to the plurality of memory cells [MC], wherein the R/W circuit [230] applies a set pulse (claimed first signal) to 

Regarding claim 9 of the present application, JOO et al. discloses in Figure 1 During write operations, the R/W circuit [130] receives "write data" from the data I/O circuit [140] and writes the same to the memory cell array [110] (paragraph 0050).  When a voltage within a first set voltage Vs1 to second set voltage Vs2 range (claimed first group of pulses) is applied to a memory cell MC (claimed first memory cells), the memory cell MC is set in a set state (decreasing resistance values)  For example, when the voltage within the first set voltage Vs1 to second set voltage Vs2 range is applied to the memory cell MC, the memory cell MC is set in a set state having a stable set resistance Rs (paragraph [0065]). When a voltage equal to or greater than a reset voltage Vrs (claimed second group of pulses) is applied to a memory cell MC (claimed second memory cells), the memory cell MC is set in a reset state (increasing 

Regarding claim 20 of the present application, JOO et al. disclosed in Figure 3 the resistive memory cell MC is connected in operation between a selected word line WL and a selected bit line BL. The memory cell MC includes a selection element SE (claimed switch) and a resistance element RE (claimed resistor) (paragraph [0057]), wherein in certain types of conventionally understood types of memory cells, the resistance elements RE will have different resistance values in accordance with different voltages or currents applied to the resistance element RE. These applied voltages or currents may result in the controlled heating and cooling of the material(s) forming the resistance element RE in order to establish corresponding material states having different resistance values. One example of such a material is chalcogenide which is commonly used to implement resistive memory cells MC of the so-called Phase Change Random Access Memory (PRAM) (paragraph [0060]).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JOO et al.
See description of JOO et al. in paragraph 6, supra.  JOO et al. did not disclose the read/write circuit [130/230] comparing pre-determined resistance values with resistance values of the plurality of memory cells.

It would have been obvious to a person of ordinary skill in the art the time the effective filing date of the present application to modify the memory device disclosed by JOO et al. by using the read/write circuit to compare the detected resistance of the selected memory cell with the pre-determined/reference resistance.
The rationale is as follows:  A person of ordinary skill in the art would have been motivated to use the read/write circuit comparing the resistance values of the memory cells with the pre-determined/reference resistance values to determine the states of the memory cells.

Claims 2-8, 10-14, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REMARKS
The Obviousness Double Patenting Rejection in previous office action has been overcome by the Terminal Disclaimer submitted by Applicant.  However, new found reference to JOO et al. (U.S. Patent Application Publication No. 2011/0188292) are applied to claims 1, 9, 15-16 and 20 in new 35 U.S.C 102(a)(1) and 35 U.S.C. 103 rejections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TAN T. NGUYEN/Primary Examiner, Art Unit 2827